Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 1 of 53 Page ID #:3621



      1 Douglas Caiafa, Esq. (SBN 107747)
          DOUGLAS CAIAFA, A Professional Law Corporation
      2 11845 West Olympic Boulevard, Suite 1245
        Los Angeles, California 90064
      3 (310) 444-5240 - phone; (310) 312-8260 - fax
        Email: dcaiafa@caiafalaw.com
      4
        Christopher J. Morosoff, Esq. (SBN 200465)
        LAW OFFICE OF CHRISTOPHER J. MOROSOFF
      5 77-760 Country Club Drive, Suite G
        Palm Desert, California 92211
      6 (760) 469-5986 - phone; (760) 345-1581 - fax
        Email: cjmorosoff@morosofflaw.com
      7
          Attorneys for Plaintiffs JOSE JACOBO, et al.
      8

      9

     10                         UNITED STATES DISTRICT COURT
     11                       CENTRAL DISTRICT OF CALIFORNIA
     12                                 WESTERN DIVISION

     13 JOSE JACOBO, an individual; and             )   Case No. 2:15-cv-04701-MWF-AGRx
     14   THERESA METOYER, an individual; )
          individually and on behalf of all others ))   CLASS ACTION
     15   similarly situated,                       )
     16                                             )   THIRD AMENDED COMPLAINT
                              Plaintiffs,           )   [PROPOSED]
     17                                             )
                        vs.                         )   1. UNFAIR BUSINESS PRACTICES;
     18                                             )
                                                    )   2. FRAUDULENT BUSINESS
     19   ROSS STORES, INC., a Delaware                    PRACTICES;
                                                    )
     20   Corporation; and DOES 1 through 10, )         3. FALSE ADVERTISING; and,
          inclusive,                                )   4. NEGLIGENT
     21                                             )      MISREPRESENTATION
                                                    )
     22                                             )
                              Defendants.           )
     23
                                                    )
     24                                             )
     25

     26
     27

     28


                        THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 2 of 53 Page ID #:3622



      1        This Third Amended Class Action Complaint (“Complaint”) is brought by
      2 individual consumers in California against retailer ROSS STORES, INC.

      3 (“Defendant”) for using false, deceptive, or misleading comparative reference

      4 prices on the price tags of the products sold in Ross Dress for Less (“Ross”) stores

      5 in the United States of America. Plaintiffs JOSE JACOBO (“Jacobo”) and

      6 THERESA METOYER (“Metoyer”) (collectively referred to as “Plaintiffs”),

      7 individually and on behalf of all others similarly situated (collectively referred to

      8 as “Class Members”), bring this action against Defendant, and for causes of action

      9 against Defendant, based upon personal knowledge, information and belief, and

     10 investigation of counsel, allege as follows:

     11                            JURISDICTION AND VENUE
     12 1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(d)
     13        (the Class Action Fairness Act of 2005 (“CAFA”)) because the amount in
     14        controversy exceeds the value of $5,000,000, exclusive of interest and costs,
     15        because the Class consists of 100 or more putative Class Members, and
     16        because at least one putative Class Member is diverse from Defendant, a
     17        Delaware corporation with its principal place of business in Dublin,
     18        California.
     19 2.     This is a civil action brought under and pursuant to California Business &
     20        Professions Code §17200, et seq. (the Unfair Competition Law or “UCL”),
     21        and California Business & Professions Code §17500, et seq. (the False
     22        Advertising Law or “FAL”).
     23 3.     Venue is proper in the Western Division of the Central District of California
     24        because Defendant transacts a substantial amount of business in this District,
     25        Plaintiff Jacobo resides in Los Angeles County, California, and the
     26        transactions which form the basis of his claims against Defendant occurred
     27        in the cities of La Puente and City of Industry, in Los Angeles County,
     28        California.
                                                  -1-
                        THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 3 of 53 Page ID #:3623



      1 4.     The Central District of California has personal jurisdiction over the
      2        Defendant named in this action because Defendant is a corporate business
      3        entity authorized to do business in the State of California and registered with
      4        the California Secretary of State to do business, with sufficient minimum
      5        contacts in California. Defendant has otherwise intentionally availed itself
      6        of the California market through the ownership and operation of
      7        approximately 240 retail stores within the State of California, such that the
      8        exercise of jurisdiction over Defendant by the California courts is consistent
      9        with traditional notions of fair play and substantial justice.
     10 5.     Defendant transacts business within the county of Los Angeles, and
     11        elsewhere throughout the State of California. The violations of law alleged
     12        herein have been carried out within the County of Los Angeles and
     13        throughout the State of California.
     14                                  INTRODUCTION
     15 6.     A product’s regular price, the price at which a product generally sells for in
     16        the marketplace, matters to consumers. The price that a product generally
     17        sells for in the marketplace provides important information to consumers
     18        about the product’s worth and the prestige that ownership of that product
     19        conveys. Many retailers these days use comparative reference prices to
     20        assure their customers that their sale prices are lower than the prices their
     21        products regularly sell for at other retailers in the marketplace.
     22 7.     This is a case about one of the nation’s largest retailers, Ross, using
     23        deceptive comparative prices at each of its California stores and throughout
     24        the United States to trick its customers into mistakenly believing that the
     25        selling prices of products at Ross stores are significantly lower than the
     26        regular prices of those same products at other retailers in the United States.
     27        Plaintiffs are typical reasonable American consumers who, like all
     28        reasonable consumers, are motivated by the promise of a good deal.
                                                  -2-
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 4 of 53 Page ID #:3624



      1          Defendant is a large national retailer that makes enormous profits by
      2          promising consumers a good deal. Defendant owns and operates a chain of
      3          so called “off-price” department stores in California known as Ross stores.
      4          Plaintiffs occasionally shop at Ross because of Defendant’s promise that
      5          they can get name brand products for 20 to 60% below department store
      6          prices. Defendant supports that promise with price tags on each item in each
      7          store which feature Defendant’s selling prices alongside much higher
      8          supposedly comparative prices. The comparative prices assure consumers
      9          like Plaintiffs that they are receiving an exceptionally good deal and saving a
     10          specific dollar amount equal to the difference between the two prices.
     11          Defendant’s price tags deceptively instruct customers to “compare” the
     12          selling prices of Defendant’s products to these higher comparative reference
     13          prices. The comparative prices, however, are deceptive. They are not true,
     14          bona fide comparative prices. They are not what typical, reasonable
     15          consumers, like Plaintiffs, think they are. Defendant does not adequately,
     16          clearly, or conspicuously disclose to consumers that its “Compare At”
     17          reference prices are references to prices of supposedly “similar,” non-
     18          identical items. There are no definitions or disclosures of what Defendant’s
     19          Compare At prices are at or near the comparative price representations made
     20          on the price tags of the items sold at Ross stores in the United States. a.
     21          Plaintiffs, having been misled and deceived by Defendant’s deceptive
     22          pricing practices like all other Ross customers, bring this action against
     23          Defendant for false, deceptive and misleading advertising on behalf of
     24          themselves and all other consumers who have purchased items at Ross stores
     25          in the United States throughout the period from June 20, 2011, to the present
     26          (the “Class Period”).1
     27   1
            Unless otherwise specified, all references to time periods in this Second Amended Complaint
          refer to the “Class Period.”
     28

                                                       -3-
                          THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 5 of 53 Page ID #:3625



      1                                       PARTIES
      2 8.     Plaintiff Jacobo is, and at all times relevant hereto has been, an individual
      3        and a resident of Los Angeles County, California. On over 10 occasions
      4        throughout the Class Period, Jacobo purchased products from the La Puente
      5        and City of Industry, California, Ross stores which were falsely, deceptively,
      6        and/or misleadingly labeled with false, deceptive, and/or misleading,
      7        comparative prices. The marked “Compare At” prices for the products
      8        which Jacobo purchased from Defendant were not actual prices at which
      9        substantial and significant sales of those same products were made at other
     10        principal retail outlets in California. The marked “Compare At” prices for
     11        many of the products which Jacobo purchased from Defendants were
     12        supposed prices of supposed “similar,” non-identical items. Jacobo, a
     13        reasonable consumer, did not interpret the phrase, “Compare At” on
     14        Defendant’s price tags to be a possible reference to the price of a “similar,”
     15        non-identical item. Jacobo purchased products from Defendant throughout
     16        the Class Period in reliance on Defendant’s false, deceptive and misleading
     17        advertising, marketing and pricing schemes, which he would not otherwise
     18        have purchased absent Defendant’s deceptive advertising and pricing
     19        scheme, and Jacobo has lost money and/or property, and has been damaged
     20        as a result. Jacobo is a reasonable consumer.
     21 9.     Plaintiff Metoyer is, and at all times relevant hereto has been, an individual
     22        and a resident of Riverside County, California. On over 10 occasions
     23        throughout the Class Period, Metoyer purchased products from the Hemet,
     24        Beaumont, Indio, and Mira Loma, California, Ross stores which were
     25        falsely, deceptively, and/or misleadingly labeled with false, deceptive,
     26        and/or misleading, comparative prices. The marked “Compare At” prices
     27        for the products which Metoyer purchased from Defendant were not actual
     28        prices at which substantial and significant sales of those same products were
                                                  -4-
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 6 of 53 Page ID #:3626



      1        made at other principal retail outlets in California. The marked “Compare
      2        At” prices for many of the products which Metoyer purchased from
      3        Defendants were supposed prices of supposed “similar,” non-identical items.
      4        Metoyer, a reasonable consumer, did not interpret the phrase, “Compare At”
      5        on Defendant’s price tags to be a possible reference to the price of a
      6        “similar,” non-identical item. Metoyer purchased products from Defendant
      7        throughout the Class Period in reliance on Defendant’s false, deceptive and
      8        misleading advertising, marketing and pricing schemes, which she would not
      9        otherwise have purchased absent Defendant’s deceptive advertising and
     10        pricing scheme, and Metoyer has lost money and/or property, and has been
     11        damaged as a result. Metoyer is a reasonable consumer.
     12 10.    Defendant is a Delaware corporation, organized under the laws of the state
     13        of Delaware, which conducts substantial business on a regular and
     14        continuous basis in the state of California. Defendant’s principal place of
     15        business is in Dublin, California.
     16 11.    The true names and capacities of the Defendants named herein as DOES 1
     17        through 10, inclusive, whether individual, corporate, associate or otherwise,
     18        are unknown to Plaintiffs who therefore sue such Defendants under fictitious
     19        names. Plaintiffs are informed and believe, and on that basis allege, that
     20        these Defendants, DOES 1 through 10, are in some manner or capacity, and
     21        to some degree, legally responsible and liable for the damages of which
     22        Plaintiffs complain. Plaintiffs will seek leave of Court to amend this
     23        Complaint to set forth the true names and capacities of all fictitiously-named
     24        Defendants within a reasonable time after they become known.
     25                            FACTUAL ALLEGATIONS
     26 12.    During the Class Period, Plaintiffs bought apparel and other items from
     27        various Ross stores in Southern California.
     28

                                                    -5-
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 7 of 53 Page ID #:3627



      1 13.    Plaintiffs were each lured into Defendant’s stores with the promise of
      2        significant savings on name brand merchandise such as, without limitation,
      3        apparel, handbags, shoes, and bed, bath and home items.
      4 14.    Plaintiffs would each shop at Ross stores in California in the future if they
      5        could be assured that the comparative reference prices advertised by
      6        Defendant were true and accurate, and not misleading or deceptive,
      7        reference prices.
      8 I.     Defendant Labels Its Products With “Compare At” Reference Prices:
      9 15.    At all relevant times throughout the Class Period, each item offered for sale
     10        at Ross was displayed with a comparative price tag which provided 2 prices:
     11        the Ross sale price, and another significantly higher price described simply
     12        as the “Compare At” price.
     13 16.    The price tags used by Defendant at Ross stores throughout California are
     14        identical in all material respects. They each have a sale price (i.e., a price at
     15        which Defendant is selling the item for), and a higher comparative reference
     16        price listed above the sale price accompanied by the phrase “Compare At.”
     17 17.    The price tags do not tell consumers what the phrase “Compare At” means,
     18        or give any information about the comparative price other than the dollar
     19        amount and the phrase, “Compare At.” Nor are consumers told where
     20        Defendant came up with the “Compare At” price. They are simply
     21        presented with the 2 prices (the sale price, and the higher “Compare At”
     22        reference price), left to guess what the “Compare At” price is a reference to,
     23        and are led to believe that they are actually saving the difference between the
     24        2 prices.
     25 II.    Comparative Reference Prices Are Material to Consumers:
     26 18.    Defendant compares the prices of its products with higher reference prices
     27        which consumers are led to believe are the prices supposedly charged by
     28

                                                  -6-
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 8 of 53 Page ID #:3628



      1        other merchants for the same identical products. Defendant labels those
      2        higher comparative prices as the “Compare At” prices for those products.
      3 19.    Defendant presents its reference prices (commonly referred to as “advertised
      4        reference prices” or “ARPs”) to consumers with the simple, short tag-line
      5        phrase, “Compare At.” These types of marketing phrases are commonly
      6        referred to as “semantic cues.”
      7 20.    Over 30 years of marketing research unanimously concludes that semantic
      8        cues presented with comparative reference prices, such as Defendant’s use
      9        of the phrase “Compare At” on its price tags, are material to consumers such
     10        as Plaintiffs. That is, they influence consumers’ purchasing decisions.
     11        Defendant’s use of the phrase, “Compare At,” on its price tags did in fact
     12        influence both Plaintiffs’ decisions to purchase products from Ross.
     13 21.    For example, a well-respected and oft-cited study by Dhruv Grewal & Larry
     14        D. Compeau, Comparative Price Advertising: Informative or Deceptive?, 11
     15        J. of Pub. Pol'y & Mktg. 52, 55 (Spring 1992), concludes that "[b]y creating
     16        an impression of savings, the presence of a higher reference price enhances
     17        [consumers’] perceived value and willingness to buy [a] product." In other
     18        words, comparative reference prices lead consumers, like Plaintiffs, to
     19        believe they are saving money, and increase their willingness to buy
     20        products.
     21 22.    Numerous other consumer and marketing research studies arrive at similar
     22        conclusions. For example, Compeau & Grewal, in Comparative Price
     23        Advertising: Believe It Or Not, J. of Consumer Affairs, Vol. 36, No. 2, at
     24        287 (Winter 2002), conclude that “decades of research support the
     25        conclusion that advertised reference prices do indeed enhance consumers’
     26        perceptions of the value of the deal.” They also conclude that “[c]onsumers
     27        are influenced by comparison prices even when the stated reference prices
     28        are implausibly high.” Id.
                                                 -7-
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 9 of 53 Page ID #:3629



      1 23.    Joan Lindsey-Mullikin & Ross D. Petty, Marketing Tactics Discouraging
      2        Price Search: Deception and Competition, 64 J. of Bus. Research 67
      3        (January 2011), conclude that “[r]eference price ads strongly influence
      4        consumer perceptions of value. . . . Consumers often make purchases not
      5        based on price but because a retailer assures them that a deal is a good
      6        bargain. This occurs when . . . the retailer highlights the relative savings
      7        compared with the prices of competitors . . . [T]hese bargain assurances
      8        (BAs) change consumers’ purchasing behavior and may deceive
      9        consumers.”
     10 24.    Praveen K. Kopalle & Joan Lindsey-Mullikin, The Impact of External
     11        Reference Price On Consumer Price Expectations, 79 J. of Retailing 225
     12        (2003), similarly conclude that “research has shown that retailer-supplied
     13        reference prices clearly enhance buyers’ perceptions of value” and “have a
     14        significant impact on consumer purchasing decisions.”
     15 25.    The belief that they are paying a specific amount less than the market retail
     16        price of a product, in and of itself, creates a quantifiable value to consumers,
     17        including Plaintiffs. When a deceptive reference price leads a reasonable
     18        consumer to mistakenly believe he or she is paying less than the market
     19        retail price of a product, then the actual value of the product is less than the
     20        consumer believed and less than the amount the consumer paid. Because of
     21        the false or misleading reference price, the product actually has less value
     22        than the consumer believes it has, and therefore the consumer paid more for
     23        the product than the value he or she actually received.
     24 26.    The results of a study by Dr. Jerry B. Gotlieb & Dr. Cyndy Thomas
     25        Fitzgerald, An Investigation Into the Effects of Advertised Reference Prices
     26        On the Price Consumers Are Willing To Pay For the Product, 6 J. of App’d
     27        Bus. Res. 1 (1990), conclude that “reference prices are important cues
     28        consumers use when making the decision concerning how much they are
                                                  -8-
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 10 of 53 Page ID
                                 #:3630


    1        willing to pay for the product.” This study further concludes that
    2        “consumers are likely to be misled into a willingness to pay a higher price
    3        for a product simply because the product has a higher reference price.”
    4 27.    Consumers, like Plaintiffs, place a higher value on products that have
    5        reference prices higher than the selling price. When those reference prices
    6        are not what the consumer believed them to be, then the consumer has paid
    7        an additional amount for value he or she did not actually receive.
    8 28.    The indisputable conclusion of decades of scholarly research concerning
    9        comparative reference prices, such as the “Compare At” reference prices
   10        used by Defendant, is that they matter – they are material to consumers.
   11        Defendant’s “Compare At” reference prices were material to Plaintiffs.
   12 III.   Defendant Has a Duty to Verify Its “Compare At” Prices:
   13 29.    The FTC requires that “[a]dvertisers must have evidence to back up their
   14        claims (“substantiation”). . . . Before disseminating an ad, advertisers must
   15        have appropriate support for all express and implied objective claims that the
   16        ad conveys to reasonable consumers. When an ad lends itself to more than
   17        one reasonable interpretation, there must be substantiation for each
   18        interpretation. The type of evidence needed to substantiate a claim may
   19        depend on the product, the claims, and what experts in the relevant field
   20        believe is necessary.”
   21 30.    Plaintiffs are informed and believe, and on that basis allege, that Defendant
   22        does not have sufficient evidence to substantiate the validity of its “Compare
   23        At” reference prices. Plaintiffs believe that further investigation and
   24        discovery will reveal that Defendant does not have sufficient evidence to
   25        substantiate the validity of its “Compare At” reference prices.
   26 31.    The FTC Pricing Guides, 16 C.F.R. §233.2, provide rules for merchants
   27        such as Defendant that claim “to offer goods at prices lower than those being
   28        charged by others for the same merchandise in the advertiser’s trade area.”
                                               -9-
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 11 of 53 Page ID
                                 #:3631


    1 32.   The FTC Pricing Guides require that when merchants such as Defendant use
    2       advertising that compares their prices to higher comparative prices for the
    3       same merchandise, “the advertised higher price must be based on fact, and
    4       not be fictitious or misleading.” The FTC Pricing Guides further provide:
    5       “Whenever an advertiser represents that he is selling below the prices
            being charged in his area for a particular article, he should be
    6       reasonably certain that the higher price he advertises does not
            appreciably exceed the price at which substantial sales of the article
    7       are being made in the area - that is, a sufficient number of sales so
            that a consumer would consider a reduction from the price to
    8       represent a genuine bargain or saving.” (Emphasis added).
    9 33.   Defendant thus has, and has had, a duty to provide “appropriate support” for,
   10       and “evidence to back up,” its “Compare At” reference prices.
   11 34.   Defendant has, and has had, a duty to verify that its “Compare At” reference
   12       prices do not “appreciably exceed the price at which substantial sales” of its
   13       products have been made in the United States.
   14 35.   Plaintiffs believe that further investigation and discovery will reveal that
   15       Defendant does not have such evidence and has not in fact verified that its
   16       “Compare At” reference prices do not “appreciably exceed the price at
   17       which substantial sales” of its products have been made in California.
   18 36.   Where the advertiser’s comparison price is purportedly based on prices
   19       being charged for similar or “comparable” products, the FTC Pricing Guides
   20       require that the advertiser make “clear to the consumer that a comparison is
   21       being made with other merchandise and the other merchandise is, in fact, of
   22       essentially similar quality and obtainable in the area.” In such a case:
   23
            “The advertiser should, however, be reasonably certain, just as in the
   24       case of comparisons involving the same merchandise, that the price
   25
            advertised as being the price of comparable merchandise does not
            exceed the price at which such merchandise is being offered by
   26       representative retail outlets in the area.”
   27

   28

                                              - 10 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 12 of 53 Page ID
                                 #:3632


    1 37.   Defendant’s price comparison advertising does not make clear to consumers
    2       that a comparison is being made with other “similar,” non-identical
    3       merchandise.
    4 38.   Neither Plaintiff saw any sign anywhere in Defendant’s stores which
    5       described Defendant’s “Compare At Pricing” before purchasing any of the
    6       items they purchased from Ross.
    7 39.   Neither Plaintiff saw or read any description of Defendant’s “Compare At
    8       Pricing,” online or anywhere else, before purchasing any of the items they
    9       purchased from Ross.
   10 40.   Nowhere on Defendant’s price tags, or in Defendants’ price advertising, is it
   11       made clear to consumers, including Plaintiffs, that the advertised “Compare
   12       At” price is merely what Defendant believes to be the “selling price” of a
   13       “similar item.” The words “similar item” do not appear on any price tag of
   14       any item sold at Ross. Reasonable consumers, including Plaintiffs, would
   15       have to look beyond Defendant’s price tags to discover that the “Compare
   16       At” price might be a reference to the supposed price of a “similar item.”
   17 IV.   Defendant Does Not Adequately Verify Its “Compare At” Prices:
   18 41.   Plaintiffs believe that further investigation and discovery will reveal that
   19       when Defendant advertised prices as “Compare At” prices on the price tags
   20       of items sold in its Ross stores, Defendant was not reasonably certain that
   21       the higher prices it advertised did not appreciably exceed the prices at which
   22       substantial sales of the items were being made.
   23 42.   Plaintiffs believe that further investigation and discovery will reveal that the
   24       “Compare At” reference prices advertised by Defendant were significantly
   25       in excess of the highest prices at which substantial sales of those products
   26       were made.
   27 43.   Plaintiffs believe that further investigation and discovery will reveal that
   28       Defendant did not ascertain whether the “Compare At” prices on its price
                                              - 11 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 13 of 53 Page ID
                                 #:3633


    1       tags were in fact the prices regularly charged by a substantial number of
    2       principal outlets in California, or whether its “Compare At” prices were
    3       prices at which substantial sales of such products were made in California.
    4 44.   Plaintiffs believe that further investigation and discovery will reveal that
    5       Defendant systematically and routinely used unverified comparative prices
    6       as comparative reference prices for its products which were not, in fact,
    7       prices at which those identical products sold, or are selling, in any
    8       substantial volume at the “principal retail outlets” in California.
    9 45.   Defendant’s misrepresentation of the “Compare At” prices as actual prices at
   10       which substantial sales of identical products had been made in California
   11       was deceptive, misleading, unlawful, unfair, and/or fraudulent.
   12 V.    Defendant’s “Compare At” Reference Prices Are Misleading, Deceptive,
   13       and/or False:
   14 46.   The result of Defendant’s use of prices of supposed “similar” products, was
   15       that consumers, including Plaintiffs, were misled into believing that they
   16       were receiving substantial savings on the purchase of products at Ross when
   17       compared to prices charged for those same products at other retailers.
   18       Plaintiffs and other Class Members were misled into paying more for
   19       Defendant’s products than they would have paid for identical products sold
   20       by other merchants.
   21 47.   Plaintiffs were confronted with ARPs on the items they purchased from
   22       Defendant, accompanied by the undefined, unqualified phrase, “Compare
   23       At.” Plaintiffs reasonably believed, like all reasonable consumers, that the
   24       “Compare At” prices represented the prices that they would expect to pay
   25       for those same products at other retailers in their general area. In other
   26       words, Plaintiffs reasonably believed that the “Compare At” prices referred
   27       to the then prevailing retail prices for those same items - that if they left
   28       Defendant’s store and shopped around for those same products, they would
                                               - 12 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 14 of 53 Page ID
                                 #:3634


    1       likely find them elsewhere at the higher “Compare At” prices advertised by
    2       Defendant.
    3 48.   Defendant, however, had a different definition of what it meant by
    4       “Compare At” - a definition not clearly or conspicuously disclosed to
    5       consumers, and not consistent with the common meaning of the phrase
    6       “compare at.”
    7 49.   Had Plaintiffs been savvy enough, and stopped their shopping to get to a
    8       computer, log onto Defendant’s website, find the “Compare at Pricing”
    9       hyperlink in fine print at the bottom of the page (alongside Defendant’s
   10       “Terms of Use,” “Privacy Policy,” and other related hyperlinks) and click on
   11       that hyperlink, Plaintiffs would have found Defendant’s definition of
   12       “Compare at” as follows:
   13       “Compare at Pricing
   14       We want you to shop with more information, so many of our products
   15       include a comparison price. The comparison price represents a recent
   16       documented selling price of the same or similar product in full-price
   17       department stores or specialty stores. Where identical products are not
   18       available we may compare to similar products and styles. Prices
   19       charged for the compared to products may change over time, but our
   20       goal is to provide you with a useful comparison point of what you
   21       may have paid in a competitive store, so you can be sure you are
   22       getting a great bargain when you shop at Ross.”
   23       A.    Reasonable Consumers Do Not Interpret Defendant’s “Compare
   24             At” Prices to be Prices Defendant Believes to be Prices of Similar
   25             Products:
   26 50.   Reasonable consumers, including Plaintiffs, believe that ARPs are real,
   27       verified comparative retail prices. Reasonable consumers, including
   28       Plaintiffs, believe that ARPs are not numbers that retailers estimate or make
                                             - 13 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 15 of 53 Page ID
                                 #:3635


    1       up. Reasonable consumers, including Plaintiffs, believe that an ARP
    2       advertised with the phrase, “Compare At,” is a verified retail price for the
    3       same, identical item.
    4 51.   A 2004 study in The Journal of Consumer Affairs by Larry D. Compeau,
    5       Ph.D., et al., has concluded that the average reasonable consumer interprets
    6       the term “compare at,” when presented in comparison to a lower selling
    7       price for an item, to refer to “prices found in a ‘regular price’ department
    8       store.” (The Journal of Consumer Affairs, Vol. 38, No. 1, 2004, at 184).
    9 52.   Reasonable consumers, including Plaintiffs, believed the “Compare At”
   10       reference prices on Defendant’s price tags were the prices at which other
   11       merchants supposedly sold the same, identical products.
   12 53.   A reasonable consumer would interpret Defendant’s “Compare At” prices as
   13       the prices at which a substantial number of vendors are selling the identical
   14       products.
   15 54.   Defendant does not, and did not, make clear to consumers that a comparison
   16       is, and was, being made with other “similar,” non-identical products.
   17 55.   Nowhere on Defendant’s price tags, or in Defendants’ price advertising, is it
   18       made clear to consumers, including Plaintiffs, that the advertised “Compare
   19       At” price is what Defendant believes to be the price of a “similar” product.
   20 56.   Nowhere on Defendant’s price tags is it made clear to consumers, or even
   21       mentioned, that the "Compare At” price may be a reference to the price of a
   22       “similar product” or to products with similar “styles.”
   23 57.   Consumers should not have to sleuth their way into Defendant’s website just
   24       to find Defendant’s, ambiguous, contradictory, misleading and non-intuitive
   25       interpretation of what it means by the phrase “Compare At.”
   26 58.   Even if a consumer were to find Defendant’s interpretation of the phrase
   27       “Compare At” on its website before purchasing a product from Ross, it is
   28

                                              - 14 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 16 of 53 Page ID
                                 #:3636


    1       still not clear from Defendant’s definition exactly what the “Compare At”
    2       price actually is.
    3 59.   Even though one of the alternative interpretations provided by Defendant of
    4       its definition of the phrase “Compare At” might include the price of a
    5       “similar product,” there are other equally reasonable and plausible
    6       interpretations of the same phrase and definition. One such reasonable and
    7       plausible interpretation of the phrase “Compare At” read in light of
    8       Defendant’s definition is that the “Compare At” price is a reference to the
    9       “selling price of the same product.” This is precisely how Plaintiffs,
   10       reasonable consumers, interpreted the “Compare At” prices of each of the
   11       items they purchased from Ross – as the “price of the same product.”
   12 60.   Viewed in light of Defendant’s definition, Defendant’s “Compare At” price
   13       could be the selling price of the same item at other full-price department or
   14       specialty stores. Or, it could be the selling price of a “similar” product. It
   15       could simply be what Defendant believes a product of similar “style” might
   16       sell for. Or, it could be none of the above. It may be that the particular item,
   17       or even a similar item, was never offered for sale at the “Compare At” price
   18       by any other retailer. And consumers, even if they were to find Defendant’s
   19       definition, would still be left to guess what a “similar” product might be, or
   20       what products may have similar “styles.”
   21 61.   Defendant’s depiction of prices, as described herein, deceptively represented
   22       to consumers, including Plaintiffs, that the “Compare At” price was the price
   23       at which the same, identical product typically sold in the marketplace, from
   24       which Defendant offered a discount.
   25 62.   Plaintiffs believe that further investigation and discovery will reveal that the
   26       “Compare At” prices advertised by Defendant were not the then prevailing
   27       retail prices for the products that they purchased from Ross.
   28

                                              - 15 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 17 of 53 Page ID
                                 #:3637


    1 63.   Nowhere on or near Defendant’s price tags does Defendant disclose to
    2       consumers, including Plaintiffs, what the “Compare At” price is, where
    3       Defendant came up with the “Compare At” price, or what Defendant means
    4       by the term “Compare At.”
    5 64.   The Better Business Bureau (“BBB”) Code of Advertising suggests that if a
    6       retailer means to compare its selling prices to higher reference prices of
    7       comparable, non-identical merchandise, the retailer should use clear
    8       language in its advertising such as “comparative value,” “compares with
    9       merchandise selling at,” or “equal to merchandise selling for.”
   10 65.   Confronted with the simple phrase, “Compare At,” reasonable consumers
   11       like Plaintiffs believe that the higher reference prices represent prices at
   12       which the same, identical items currently sell for, or have recently sold for,
   13       in the marketplace – the then-or-recent-prevailing retail or market prices.
   14 66.   Plaintiffs and all other Class Members reasonably relied upon Defendant’s
   15       deceptive, misleading, and/or false representations of comparative prices and
   16       false representations of purported savings, discounts and bargains when
   17       purchasing merchandise from Defendant’s California stores.
   18 67.   Plaintiffs did not, and reasonable consumers would not, interpret the
   19       semantic phrase “Compare At” the way Defendant interprets it.
   20 68.   Defendant’s use of the phrase “Compare At” in connection with its ARPs
   21       was, and is, false, misleading, and/or deceptive.
   22       B.    Defendant’s “Compare At” Price Advertising Omits Necessary
   23             Information, Including Defendant’s Purported Disclosure:
   24 69.   At all times relevant herein, Defendant has been under a duty to Plaintiffs
   25       and all other Class Members to adequately disclose the truth about its
   26       “Compare At” prices.
   27 70.   The FTC, in its Policy Statement on Deception (Oct. 14, 1983), requires that
   28       advertisers must disclose material information to consumers if the disclosure
                                              - 16 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 18 of 53 Page ID
                                 #:3638


    1       of the information would “prevent the claim, practice, or sale from being
    2       misleading.”
    3 71.   The FTC further states that “[a] misleading omission occurs when qualifying
    4       information necessary to prevent a practice, claim, representation, or
    5       reasonable expectation or belief from being misleading is not disclosed.”
    6 72.   Defendant has used the phrase “Compare At” on the price tags of each
    7       product offered for sale at Ross stores throughout California regardless of
    8       whether the product was a “close-out” item (one which was previously or
    9       currently sold at a full-price department store) or a “makeup” item (one that
   10       was produced exclusively for Defendant and sold only at Ross stores).
   11 73.   Defendant’s 2014 Annual Report reveals that Defendant purchases “the vast
   12       majority of [its] merchandise directly from manufacturers,” as opposed to
   13       the leftover or closeout items from department stores. One buyer intern for
   14       Ross has revealed that as much as 70% of the inventory at Ross stores may
   15       consist of “make-up” items which means the “vast majority” of the items
   16       sold at Ross advertised with “Compare At” reference prices, were never
   17       offered for sale at any other store or by any other retailer at the “Compare
   18       At” price.
   19 74.   When Defendant compares its selling price to a supposed “recent
   20       documented selling price” of an identical item previously sold at a full-price
   21       department store (a “close-out” item), Defendant does so by using the
   22       comparative reference phrase “Compare At.” In this case, Defendant is
   23       supposedly comparing apples-to-apples. That is, the phrase “Compare At”
   24       supposedly instructs the consumer to compare Defendant’s selling price to
   25       the price that the same exact product recently sold for at other retailers.
   26 75.   When Defendant compares its selling price to a supposed “recent
   27       documented selling price” of a “similar product” (a “makeup” item),
   28       Defendant also does so by using the same comparative reference phrase
                                              - 17 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 19 of 53 Page ID
                                 #:3639


    1       “Compare At.” In this case, Defendant is supposedly comparing apples-to-
    2       oranges. That is, the phrase “Compare At” in this case supposedly instructs
    3       the consumer to compare Defendant’s selling price not to the same exact
    4       product, but to the price that a “similar product,” or a product with a similar
    5       “style,” recently sold for at other retailers.
    6 76.   Defendant, however, does not disclose to consumers whether they are
    7       comparing the Ross price to the supposed recent price of the exact same
    8       product (apples-to-apples), or whether they are comparing the Ross price to
    9       the supposed price of a “similar product” (apples-to-oranges).
   10 77.   When Plaintiffs were exposed to Defendant’s “Compare At” reference prices
   11       they, like all typical reasonable consumers, believed they were comparing
   12       apples-to-apples. In reality, however, it is not clear whether they were
   13       comparing Defendant’s selling price to supposed prices of identical items, or
   14       “similar,” non-identical items.
   15 78.   Even if Plaintiffs, or any other Class Member, had seen and read
   16       Defendant’s disclosure before purchasing a product from a Ross store in
   17       California, they would not have known whether they were comparing the
   18       Ross price to the price of an identical product, a “similar” product, or a
   19       product with a similar “style.”
   20 79.   Thus, Defendant’s “Compare At” reference prices are deceptive, misleading,
   21       and/or have a tendency or likelihood to mislead or confuse a reasonable
   22       consumer, and in fact did deceive, mislead and confuse Plaintiffs.
   23 80.   Defendant’s “Compare At” reference prices therefore required, and continue
   24       to require, a qualifying disclosure because, amongst other things, Defendant
   25       defines and interprets the term “Compare At” in a way that reasonable
   26       consumers do not, and would not.
   27 81.   Defendant has in fact provided a qualifying disclosure, but that disclosure is
   28       ambiguous, unclear, and is buried on its website, or out of plain view in its
                                                - 18 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 20 of 53 Page ID
                                 #:3640


    1       stores, and not clearly and conspicuously next to the “Compare At”
    2       reference prices, as required by FTC rules.
    3 82.   Studies, such as the 2004 study in The Journal of Consumer Affairs by Larry
    4       D. Compeau, Ph.D., et al., have concluded that “about two-thirds” of
    5       consumers “may be deceived by the ‘Compare At’ phrase if specific
    6       information regarding the comparison is not provided.” (The Journal of
    7       Consumer Affairs, Vol. 38, No. 1, 2004, at 186).
    8 83.   Defendant attempts to provide that additional “specific information” by way
    9       of a disclosure accessible only through a hyperlink at the bottom of its web
   10       page, and in small print on signs in its stores not easily seen by, or made
   11       clear or conspicuous to, customers. Defendants’ disclosure is inadequate
   12       and does not comply with FTC rules and/or guidelines.
   13 84.   Where, as here, the retailer and the consumer do not share the same meaning
   14       of the comparative reference phrase (“Compare At”), and thus the term is
   15       open to more than one interpretation, the use of that term is misleading and
   16       deceptive. The FTC states, in its Policy Statement on Deception, that
   17       “[w]hen a seller's representation conveys more than one meaning to
   18       reasonable consumers, one of which is false, the seller is liable for the
   19       misleading interpretation.”
   20 85.   Defendant’s own definition conveys more than one meaning. Either the
   21       “Compare At” price refers to the supposed price of the “same” product, a
   22       “similar” product, or a product with a similar “style.” For any given
   23       product, one of those definitions must necessarily be false. Even if
   24       Defendant’s multiple definitions were reasonable, for each and every item
   25       offered for sale at Ross stores in California, at least one of those definitions
   26       must be, and has been, false.
   27 86.   It is a deceptive marketing act and/or practice for Defendant to define its
   28       reference prices as what it believes to be prices of the “same or similar”
                                               - 19 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 21 of 53 Page ID
                                 #:3641


    1         products but fail to clearly and conspicuously disclose that definition to
    2         consumers. If the reference prices provided by Defendant on the price tags
    3         of its products are meant to be prices of similar items, those price tags
    4         should say so.
    5 87.     Plaintiffs did not, and reasonable consumers would not, interpret the
    6         semantic phrase “Compare At” the way Defendant interprets it.
    7 88.     Where, as here, the retailer ascribes a secret, undisclosed meaning to the
    8         phrase that differs from that which reasonable consumers, including
    9         Plaintiffs, would ascribe to it, the use of that term is deceptive, misleading,
   10         and/or likely to mislead reasonable consumers.
   11 89.     It is a deceptive marketing act and/or practice for Defendant to fail to clearly
   12         and conspicuously disclose its definition or interpretation of its phrase
   13         “Compare At” to its customers.
   14 90.     Defendant’s use of the semantic term “Compare At” in connection with its
   15         ARPs for its products was, and is, false, misleading, and/or deceptive.
   16 91.     Defendant’s definition of the term “Compare At,” which it failed to
   17         adequately disclose, provides material facts that a reasonable person would
   18         have considered material; i.e., facts that would contribute to a reasonable
   19         person’s decision to purchase merchandise offered for sale by Defendant.
   20         Defendant’s reference prices, and/or representations of discounts from its
   21         comparative prices, and representations of purported savings, discounts
   22         and/or bargains, are and were objectively material to reasonable consumers.
   23 92.     Plaintiffs and all other Class Members reasonably and justifiably acted and
   24         relied to their detriment on Defendant’s failure to disclose, and concealment
   25         of, the truth about its comparative prices, in purchasing merchandise at
   26         Defendant’s stores throughout California.
   27 / / /

   28 / / /

                                                - 20 -
                      THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 22 of 53 Page ID
                                 #:3642


    1       C.    Defendant’s Failure to Adequately Disclose What Its “Compare
    2             At” Prices Are Violates FTC Guidelines:
    3 93.   The FTC provides detailed requirements concerning the use of purported
    4       disclosures in their “.com Disclosures” rules.
    5 94.   Defendant provides a disclosure of its definition or interpretation of its
    6       “Compare At” prices on its website, and that disclosure therefore is subject
    7       to the FTC’s “.com Disclosures” rules. Defendant’s disclosure is also
    8       subject to the FTC’s Policy Statement on Deception.
    9 95.   The FTC has a “clear and conspicuous requirement” for advertising
   10       disclosures, which requires any such disclosures to be presented to
   11       consumers “clearly and prominently.” The FTC’s “clear and conspicuous
   12       requirement” requires that “disclosures must be clear and conspicuous.”
   13 96.   When making a disclosure related to an advertising claim, the FTC requires
   14       that “[d]isclosures should be placed as close as possible to the claim they
   15       qualify,” or the “triggering claim.”
   16 97.   The FTC requires that “[w]hen the disclosure of qualifying information is
   17       necessary to prevent an ad from being deceptive, the information should be
   18       presented clearly and conspicuously so that consumers can actually notice
   19       and understand it. A . . . disclaimer that is easily missed on a website [is] not
   20       likely to be effective. Nor can advertisers use fine print to contradict other
   21       statements in an ad or to clear up misimpressions that the ad would leave
   22       otherwise. . . . To ensure that disclosures are effective, advertisers should use
   23       clear and unambiguous language, [and] place any qualifying information
   24       close to the claim being qualified.”
   25 98.   Even if the advertisement is small and space-constrained, the FTC requires
   26       that “[i]f a space-constrained ad contains a claim that requires qualification,
   27       the advertiser disseminating it is not exempt from disclosure requirements.”
   28 99.   Defendant’s “Compare At” reference prices require qualification.
                                              - 21 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 23 of 53 Page ID
                                 #:3643


    1 100. Defendant’s qualifying disclosures are not presented clearly or

    2        conspicuously, nor are they presented so that consumers can notice them.
    3 101. Defendant’s disclosures of qualifying information (i.e., that Defendants’

    4        “Compare At” reference prices are what it believes to be prices of the “same
    5        or similar” items) are not placed close to the “Compare At” claims. They
    6        are placed on a website only accessible by linking to them through a
    7        hyperlink, and on signage in Defendants’ stores that is not easily seen by,
    8        nor made clear and/or conspicuous to, consumers.
    9 102. Defendant does not, and did not, place any disclosure of qualifying

   10        information regarding its “Compare At” reference prices close to the
   11        “Compare At” claims themselves – i.e., close to its price tags.
   12 103. Plaintiffs did not see, and were not aware of, Defendant’s disclosures.

   13 104. When using a hyperlink to lead to a disclosure, the FTC requires, among

   14        other things, that the advertiser make the link “obvious.”
   15 105. Defendant’s hyperlinks to its disclosures are not obvious.

   16 106. The FTC’s disclosure rules further provide that “[d]isclosures that are an

   17        integral part of a claim or inseparable from it should not be communicated
   18        through a hyperlink. Instead, they should be placed on the same page and
   19        immediately next to the claim and be sufficiently prominent so that the claim
   20        and the disclosure are read at the same time, without referring the consumer
   21        somewhere else to obtain this important information.”
   22 107. Defendant’s qualifying disclosures are an “integral part” of its “Compare

   23        At” reference price claims. Those disclosures should not be or have been
   24        communicated to consumers through a hyperlink. Those disclosures should
   25        be, and should have been, placed on the price tags of Defendant’s products
   26        immediately next to the “Compare At” price claims.
   27 108. The FTC’s disclosure rules further provide that “[a]dvertisers are responsible

   28        for ensuring that their messages are truthful and not deceptive. Accordingly,
                                              - 22 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 24 of 53 Page ID
                                 #:3644


    1        disclosures must be communicated effectively so that consumers are likely
    2        to notice and understand them in connection with the representations that the
    3        disclosures modify. Simply making the disclosure available somewhere in
    4        the ad, where some consumers might find it, does not meet the clear and
    5        conspicuous standard.”
    6 109. Defendant’s disclosures do not meet the FTC’s “clear and conspicuous

    7        standard.”
    8 110. Defendant’s failure to adequately disclose to Class Members, including

    9        Plaintiffs, its definition or interpretation of the phrase “Compare At” violates
   10        the FTC’s “clear and conspicuous standard.”
   11 111. The FTC’s disclosure rules further provide that “[i]t is the advertiser’s

   12        responsibility to draw attention to the required disclosures.”
   13 112. Defendant does not draw attention to its disclosures.

   14 113. The FTC’s disclosure rules further provide that “[d]isclosures must be

   15        effectively communicated to consumers before they make a purchase or
   16        incur a financial obligation.”
   17 114. Defendant does not effectively communicate its disclosures concerning its

   18        “Compare At” prices to consumers before they make their purchase(s) at
   19        Ross stores in California.
   20 115. The FTC’s Policy Statement on Deception provides that when determining

   21        whether an advertiser’s disclosure is adequate, a court should consider “the
   22        totality of the ad or the practice and ask questions such as: how clear is the
   23        representation? how conspicuous is any qualifying information? how
   24        important is the omitted information? do other sources for the omitted
   25        information exist? how familiar is the public with the product or service?”
   26 116. Defendant’s disclosure is not clear. The qualifying information Defendant
   27        attempts to provide in its disclosure is not at all conspicuous. The
   28        information provided by Defendant’s disclosure is material to consumers,
                                               - 23 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 25 of 53 Page ID
                                 #:3645


    1        and thus very important to the purchasing decisions of reasonable
    2        consumers, including Plaintiffs. Other than Defendant’s disclosure, there
    3        are no other sources from which consumers can acquire the information
    4        provided by the disclosure – i.e., that the reference price may be a reference
    5        to a “similar,” non-identical product.
    6 117. The FTC’s disclosure rules further provide that “[i]f the disclosure needs to

    7        be in the ad itself but it does not fit, the ad should be modified so it does not
    8        require such a disclosure or, if that is not possible, that space-constrained ad
    9        should not be used. . . . If a disclosure is necessary to prevent an
   10        advertisement from being deceptive, unfair, or otherwise violative of a
   11        Commission rule, and if it is not possible to make the disclosure clear and
   12        conspicuous, then either the claim should be modified so the disclosure is
   13        not necessary or the ad should not be disseminated.”
   14 118. Defendant was required to put a qualifying disclosure on its price tags. Or, if

   15        putting a qualifying disclosure on its price tags was not possible,
   16        Defendant’s “Compare At” reference prices should not have been, and
   17        should not be, used.
   18        D.    Defendant’s Use of Reference Prices Violates California Law:
   19 119. In advertising the “Compare At” price for a product, Defendant did not, and

   20        does not actually present the prevailing market price for that product (i.e. the
   21        price at which other merchants were selling the identical product). Plaintiffs
   22        believe that further investigation and discovery will reveal that Defendant’s
   23        “Compare At” prices are also not prices at which substantial sales of
   24        identical product were made at principal retail outlets in California.
   25 120. Through its deceptive, misleading, and/or false marketing, advertising and

   26        pricing scheme, Defendant has violated, and continues to violate, California
   27        law which prohibits advertising goods for sale at a discount when compared
   28        to unsubstantiated prices at which other merchants purportedly sell the
                                                - 24 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 26 of 53 Page ID
                                 #:3646


    1        goods and prohibits misleading statements about the existence and amount
    2        of comparative prices. Specifically, Defendant has violated, and continues
    3        to violate, the UCL, the FAL, the CLRA, and the Federal Trade Commission
    4        Act (“FTCA”), which prohibits “unfair or deceptive acts or practices in or
    5        affecting commerce” (15 U.S.C. §45(a)(1)), and specifically prohibits false
    6        advertisements (15 U.S.C. §52(a)).
    7 121. Under the FTCA, advertising must be truthful and non-deceptive, advertisers

    8        such as Defendant must have evidence to back up their claims, and
    9        advertisements cannot be unfair.
   10 122. Defendant’s false and/or misleading comparative pricing representations

   11        made it more likely consumers would purchase products from Defendant.
   12        Defendant’s misleading claims of significant discounts were likely to
   13        persuade consumers who were not inclined to purchase products, and did in
   14        fact persuade Plaintiffs, to buy them from Defendant solely because they
   15        were misled into believing that they were getting an unusually good deal.
   16 123. Defendant’s misrepresentations about its pricing were likely to mislead

   17        consumers, and in fact did mislead Plaintiffs, into believing that Defendant’s
   18        prices would always be significantly lower than the prices offered by other
   19        merchants for identical products.
   20 124. Defendant misrepresented the existence, nature and amount of price

   21        discounts by purporting to offer specific dollar discounts from expressly
   22        referenced comparative prices, which were misrepresented as “Compare At”
   23        prices. These purported discounts were false, deceptive, and/or misleading,
   24        however, because the referenced comparative prices were not bona fide
   25        reference prices and did not represent true comparative prices for identical
   26        products sold by other merchants in California.
   27 125. Defendant has engaged in a company-wide, pervasive and continuous

   28        campaign of deceptively claiming that each of its products sold at a far
                                                 - 25 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 27 of 53 Page ID
                                 #:3647


    1        higher price by other merchants in order to induce Plaintiffs and all Class
    2        Members to purchase merchandise at purportedly marked-down sale prices.
    3        California law prohibits such practices.
    4 126. Defendant’s deceptive and misleading representations, as described herein,

    5        accompanied virtually every product sold in California Ross stores each and
    6        every day throughout the Class Period, and Defendant is still making such
    7        deceptive and misleading comparative price claims for many of the products
    8        in its California stores.
    9 127. Throughout the Class Period Defendant routinely and systematically made

   10        untrue, deceptive, and misleading comparative advertising claims about the
   11        prices of its products, as described herein.
   12 128. Throughout the Class Period, Defendant’s “Compare At” prices constituted

   13        material misstatements, and/or omitted material information about its
   14        comparative prices, that were likely to mislead reasonable consumers.
   15 129. Defendant has failed to disclose to, and/or concealed from, Plaintiffs and all

   16        other Class Members the truth about its alleged comparative prices for the
   17        purpose of inducing Plaintiffs and other Class Members to purchase
   18        merchandise at each of its Ross stores throughout California.
   19 130. Plaintiffs believe that further investigation and discovery will reveal that

   20        even if and when a “Compare At” price for a product may have represented
   21        an actual recent documented selling price of the same product, Defendant
   22        chose the highest price at which the product was selling in the marketplace,
   23        and presented that price to consumers as the “Compare At” price.
   24 131. Defendant knew or should have known that its representations concerning its

   25        “Compare At” prices were untrue and/or misleading.
   26 132. Defendant knows and has known, should reasonably know, or should have
   27        known, that its comparative price advertising is, and has been, deceptive,
   28        misleading, false, fraudulent, unfair and/or unlawful.
                                               - 26 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 28 of 53 Page ID
                                 #:3648


    1 133. Defendant knew or should have known that using inflated and/or unverified

    2        comparative reference prices without verifying that they were prices at
    3        which substantial sales of those products had been made in California, or
    4        that using the selling prices of supposedly “similar” products or products
    5        with similar “styles,” thereby creating either fictitious or inflated “Compare
    6        At” prices and either fictitious or inflated discounts or savings, was
    7        unlawful.
    8 134. The use of the term “Compare At” by Defendant on the price tags of the

    9        products sold in its California Ross stores constituted the dissemination of
   10        untrue, deceptive and/or misleading statements to consumers about the
   11        prices of the products so listed as compared with the prices offered by other
   12        merchants for the same products. Defendant knew, or by the exercise of
   13        reasonable care should have known, that those statements were untrue,
   14        deceptive, and/or misleading. Each such statement constitutes, and has
   15        constituted, a separate violation of California Business & Professions Code
   16        §17500. Each such statement also violates, and has violated, California
   17        Civil Code §§1750(a)(5), (7) and/or (13).
   18 135. Plaintiffs, individually and on behalf of all others similarly situated, seek
   19        restitution and injunctive relief under the UCL, FAL and CLRA to stop
   20        Defendant’s pervasive and rampant false and misleading advertising and
   21        marketing campaign.
   22                            PLAINTIFFS’ PURCHASES
   23 136. Plaintiffs each purchased numerous products throughout the Class Period

   24        from Defendant’s stores in Southern California, in reliance on Defendant’s
   25        false, deceptive and/or misleading advertising and false, deceptive, and/or
   26        misleading price comparisons, which they would not otherwise have
   27        purchased but for Defendant’s false, deceptive and/or misleading
   28

                                               - 27 -
                      THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 29 of 53 Page ID
                                 #:3649


    1        advertising, and false, deceptive and/or misleading price comparisons as
    2        described herein.
    3 Plaintiff Jacobo Purchases:

    4 137. For example, and without limitation, on May 18, 2015, Jacobo purchased

    5        items from Defendant’s La Puente, California, Ross store for a total cost of
    6        $39.21. Among other items, Jacobo purchased a Levi’s men’s belt for
    7        $10.99. The Levi’s belt purchased by Jacobo on May 18, 2015, was
    8        advertised with a price tag which had two prices advertised on it: a “Ross
    9        Price” of $10.99 and a significantly higher “Compare At” reference price
   10        advertised as $25.00.
   11 138. As a further example, and without limitation, Jacobo also purchased a Free

   12        Authority Outdoors camouflage hat from Defendant for $7.99. The hat was
   13        also advertised with a price tag which had two prices advertised on it: a
   14        “Ross Price” of $7.99 and a significantly higher “Compare At” reference
   15        price of $15.00.
   16 139. A pre-lawsuit investigation of other brick and mortar stores in Southern

   17        California, as well as online, conducted prior to filing this lawsuit in an
   18        effort to find other retailers selling a Free Authority Outdoors camouflage
   19        hat, was unable to find any other retailer in the Southern California area, or
   20        anywhere else, that was selling or that had sold the identical Free Authority
   21        Outdoors camouflage hat Jacobo purchased at Ross.
   22 140. Jacobo did, however, find a similar camouflage hat selling at Sports

   23        Authority with a “Duck Dynasty” label, selling for $14.99 – the same
   24        “Compare At” reference price advertised by Defendant for the Free
   25        Authority Outdoors brand.
   26 141. Jacobo’s pre-lawsuit investigation has led to the conclusion that the Free
   27        Authority Outdoors camouflage hat he purchased from Ross is and was not
   28        offered for sale at any other stores in Jacobo’s area for the “Compare At”
                                               - 28 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 30 of 53 Page ID
                                 #:3650


    1        reference price advertised by Defendant, but that a similar “Duck Dynasty”
    2        brand hat was offered for sale by another retailer in Jacobo’s area for the
    3        “Compare At” reference price advertised by Defendant.
    4 142. Based on his pre-lawsuit investigation, Jacobo believes that the “Compare

    5        At” reference price of $15.00 advertised by Defendant in relation to the Free
    6        Authority Outdoor camouflage hat he purchased was a reference to the
    7        selling price of a “similar,” non-identical product.
    8 143. Jacobo also purchased at least 2 pieces of metal wall art in the shapes of a

    9        lizard and a butterfly from Ross during the Class Period and prior to filing
   10        this lawsuit in June 2015. Jacobo purchased the metal lizard from Ross for
   11        $8.99, and it had a “Compare At” reference price on the price tag advertised
   12        as $18.00. Jacobo purchased the metal butterfly from Ross for $12.99, and it
   13        had a “Compare At” reference price on the price tag advertised as $25.00.
   14 144. A pre-lawsuit investigation of prices charged by other retailers for identical

   15        pieces of metal wall art did not reveal any other brick and mortar, or online,
   16        retailers selling the same, identical lizard or butterfly pieces purchased by
   17        Jacobo from Ross.
   18 145. Jacobo’s pre-lawsuit investigation of the metal wall art he purchased from
   19        Ross has led to the conclusion that the metal lizard and metal butterfly he
   20        purchased from Ross were not offered for sale at any other stores in Jacobo’s
   21        area.
   22 146. Based on his pre-lawsuit investigation, Jacobo believes that the “Compare

   23        At” reference prices of $18.00 and $25.00 advertised by Defendant in
   24        relation to the metal lizard and metal butterfly he purchased were references
   25        to the selling prices of “similar,” non-identical products.
   26 147. The “Compare At” prices of the Free Authority Outdoors hat, and the metal
   27        lizard and butterfly, were misleading because a reasonable consumer would
   28        think that the “Compare At” prices were prices at which the identical items
                                               - 29 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 31 of 53 Page ID
                                 #:3651


    1        had sold at some time and at some retailer, and would not think that they
    2        were references to the supposed prices of “similar” products. Jacobo was
    3        misled by Defendant’s “Compare At” prices.
    4 148. Defendant’s price tags were likely to confuse a reasonable consumer

    5        because, among other things, the words “similar product” did not appear
    6        anywhere on the price tags.
    7 149. Defendant’s price tags were misleading and confusing because, among other

    8        things, a reasonable consumer like Jacobo would have to look somewhere
    9        other than the price tags themselves to discover that the “Compare At”
   10        prices may have been references to the supposed prices of “similar” items.
   11 150. Each product Jacobo purchased from Defendant was advertised with a price

   12        tag which had two prices advertised on it: a sale price, and a significantly
   13        higher “Compare At” reference price.
   14 151. Plaintiffs believe that further investigation and discovery will reveal that the

   15        “Compare At” reference prices advertised by Defendant for the Free
   16        Authority Outdoors camouflage hat, the metal lizard, and the metal butterfly
   17        were references to alleged selling prices of “similar,” non-identical products.
   18 152. Plaintiffs believe that further investigation and discovery will also reveal
   19        that the “Compare At” reference prices on the products purchased by Jacobo
   20        were not true, bona fide reference prices as discussed herein – i.e., that they
   21        did not represent the prices at which a substantial volume of sales of the
   22        same products had sold for at other principal retail outlets in California at the
   23        time Jacobo made his purchases from Ross.
   24 153. When Jacobo shopped at Defendant’s California Ross stores, he was

   25        exposed to, saw, believed, and relied on Defendant’s “Compare At” price
   26        advertising. Jacobo purchased the products that he did from Ross because
   27        he believed he was receiving added value, or saving a quantifiable amount of
   28        money, equal to the difference between the “Compare At” prices, which he
                                               - 30 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 32 of 53 Page ID
                                 #:3652


    1        reasonably believed to be verified market retail prices for the actual identical
    2        products he purchased, and the Ross sale prices.
    3 154. When Jacobo shopped at Defendant’s California Ross stores, he was

    4        unaware of Defendant’s definition or interpretation of the “Compare At”
    5        price. Defendant failed to clearly, conspicuously, or adequately disclose its
    6        definition or interpretation to Jacobo or any other Class Member.
    7 155. The comparison prices on the items purchased by Jacobo at Defendant’s

    8        California Ross stores, and the corresponding price reductions, added value,
    9        and/or savings, were false, misleading and/or deceptive.
   10 156. Plaintiffs believe that further investigation and discovery will reveal that the

   11        prevailing retail prices for the items that Jacobo purchased from Defendant
   12        were materially lower than the “Compare At” prices advertised by
   13        Defendant. Jacobo reasonably believed that the “Compare At” prices
   14        associated with the items that he purchased from Defendant were the then
   15        prevailing retail prices for the identical items at other full-price retailers.
   16        Jacobo reasonably believed that the “Compare At” prices were the prices he
   17        would pay for those same identical items at other retailers in his general
   18        area. Jacobo would not have purchased any such product from Defendant in
   19        the absence of Defendant’s false, misleading and/or deceptive advertising,
   20        and/or misrepresentations as described more fully herein.
   21 157. In addition to Jacobo’s purchases described above, Jacobo made numerous

   22        other purchases of products from Defendant’s California Ross stores
   23        throughout the Class Period located in City of Industry, West Covina, La
   24        Habra, Brea, and Montebello. With respect to each such purchase, Jacobo
   25        purchased those products from Defendant after viewing and relying on
   26        Defendant’s advertising which included false and/or misleading comparison
   27        prices placed on the price tags of the items which he purchased. Plaintiffs
   28        believe that further investigation and discovery will reveal that the
                                                 - 31 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 33 of 53 Page ID
                                 #:3653


    1        comparison prices, and the corresponding price reductions and/or savings,
    2        were false and deceptive. Plaintiffs also believe that further investigation
    3        and discovery will reveal that the prevailing retail prices for the items that
    4        Jacobo purchased from Defendant were materially lower than the “Compare
    5        At” prices advertised by Defendant. Jacobo would not have purchased any
    6        such product from Defendant in the absence of Defendant’s false, and/or
    7        deceptive, and/or misleading advertising, and/or misrepresentations.
    8 Plaintiff Metoyer’s Purchases:

    9 158. Plaintiff Metoyer also made numerous purchases from Ross stores in

   10        Southern California throughout the Class Period. For example, and without
   11        limitation, on February 11, 2015, Metoyer purchased items from
   12        Defendant’s Beaumont, California, Ross store for a total cost of $113.51.
   13        Among other items, Metoyer purchased a pair of women’s Patricia Wedge
   14        Pump shoes for $17.99. The shoes purchased by Metoyer on February 11,
   15        2015, were advertised with a price tag which had two prices: a “Ross Price”
   16        of $17.99 and a significantly higher “Compare At” reference price which, to
   17        the best of Metoyer’s recollection, was advertised as $65.00.
   18 159. A pre-lawsuit investigation of other brick and mortar stores in Southern
   19        California, as well as online, was conducted prior to filing this lawsuit in an
   20        effort to find other retailers selling the same or similar Patricia Wedge Pump
   21        shoes purchased by Metoyer from Ross. The pre-lawsuit investigation found
   22        only one brick and mortar retailer, Sears, selling similar Patricia Wedge
   23        Pump shoes. The selling price at Sears for similar Patricia Wedge Pump
   24        shoes ranged from $19.79 to $21.99, approximately 65% less than the
   25        “Compare At” price advertised by Defendant.
   26 160. Metoyer’s pre-lawsuit investigation of prices for Patricia Wedge Pump shoes
   27        also revealed Patricia Wedge Pump shoes similar to those she purchased
   28

                                               - 32 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 34 of 53 Page ID
                                 #:3654


    1        from Ross selling on Amazon.com for $14.60 to $28.99, again more than
    2        50% less than the “Compare At” price advertised by Defendant.
    3 161. Metoyer’s pre-lawsuit investigation has led to the conclusion that the

    4        Patricia Wedge Pump shoes she purchased from Ross are and were not
    5        offered for sale at any other stores in Metoyer’s area for the “Compare At”
    6        reference price advertised by Defendant, but that similar Patricia Wedge
    7        Pump shoes were offered for sale by other brick-and-mortar retailers in
    8        Metoyer’s area, and online, for approximately the same amount that she paid
    9        at Ross, and more than 50% less than the “Compare At” reference price
   10        advertised by Defendant.
   11 162. Based on her pre-lawsuit investigation, Metoyer believes that the “Compare

   12        At” reference price advertised by Defendant in relation to the Patricia
   13        Wedge Pump shoes she purchased was a reference to the selling price of a
   14        “similar,” non-identical product.
   15 163. Metoyer also purchased numerous other products from Ross stores in

   16        California throughout the Class Period, many of which she now believes had
   17        “Compare At” reference prices that were references to prices of “similar,”
   18        non-identical items.
   19 164. Metoyer believes that further investigation and discovery will reveal that

   20        many of the items she purchased from Ross, some of which are set forth in
   21        the pictures of Metoyer’s receipts herein below, were advertised with
   22        “Compare At” reference prices that were references to alleged selling prices
   23        of “similar,” non-identical products.
   24 165. Each product Metoyer purchased from Defendant was advertised with a

   25        price tag which had two prices advertised on it: a sale price, and a
   26        significantly higher “Compare At” reference price.
   27 166. Defendant knows which of the items Metoyer purchased were advertised

   28        with Compare At prices that were references to the prices of supposed
                                                 - 33 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 35 of 53 Page ID
                                 #:3655


    1        “similar” items. Plaintiffs believe that further investigation and discovery
    2        will reveal those items that Metoyer purchased which had “Compare At”
    3        reference prices that were references to prices of supposed “similar” items.
    4 167. The “Compare At” price of the Patricia Wedge Pump shoes was misleading

    5        because a reasonable consumer would think that the “Compare At” price
    6        was a price at which the identical item had sold and would not think that it
    7        was a reference to the supposed price of a “similar” product. Metoyer was
    8        misled by Defendant’s “Compare At” prices.
    9 168. Defendant’s price tags were likely to confuse a reasonable consumer

   10        because, among other things, the words “similar product” did not appear
   11        anywhere on the price tags.
   12 169. Defendant’s price tags were misleading and confusing because, among other

   13        things, a reasonable consumer like Metoyer would have to look somewhere
   14        other than the price tags themselves to discover that the “Compare At”
   15        prices may have been references to the supposed prices of “similar” items.
   16 170. Plaintiffs believe that further investigation and discovery will reveal that the

   17        “Compare At” reference prices on the products purchased by Metoyer were
   18        not true, bona fide reference prices as discussed herein – i.e., they did not
   19        represent the prices at which a substantial volume of sales of the products
   20        had sold for at other principal retail outlets in California at the time Metoyer
   21        made her purchases.
   22 171. When Metoyer shopped at Defendant’s California Ross stores, she was

   23        exposed to, saw, believed, and relied on Defendant’s “Compare At” price
   24        advertising. Metoyer purchased the products that she did from Ross because
   25        she believed she was receiving added value, or saving a quantifiable amount
   26        of money, equal to the difference between the “Compare At” prices, which
   27        she reasonably believed to be verified market retail prices for the actual
   28        identical products she purchased, and the Ross sale prices.
                                               - 34 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 36 of 53 Page ID
                                 #:3656


    1 172. When Metoyer shopped at Defendant’s California Ross stores, she was

    2        unaware of Defendant’s definition or interpretation of the “Compare At”
    3        price. Defendant failed to clearly, conspicuously, or adequately disclose its
    4        definition or interpretation to Metoyer or any other Class Member.
    5 173. The comparison prices on the items purchased by Metoyer at Defendant’s

    6        California Ross stores, and the corresponding price reductions, added value,
    7        and/or savings, were false, misleading and/or deceptive.
    8 174. Plaintiffs believe that further investigation and discovery will reveal that the

    9        prevailing retail prices for the items that she purchased from Defendant were
   10        materially lower than the “Compare At” prices advertised by Defendant.
   11        Metoyer reasonably believed that the “Compare At” prices associated with
   12        the items that she purchased from Defendant were the then prevailing retail
   13        prices for the identical items at other full-price retailers. Metoyer reasonably
   14        believed that the “Compare At” prices were the prices she would pay for
   15        those same items at other retailers in her general area. Metoyer would not
   16        have purchased any such product from Defendant in the absence of
   17        Defendant’s false, misleading and/or deceptive advertising, and/or
   18        misrepresentations as described more fully herein.
   19 175. With respect to each purchase Metoyer made at Ross stores in California

   20        during the Class Period, Metoyer purchased those products from Defendant
   21        after viewing and relying on Defendant’s advertising which included false
   22        and/or misleading comparison prices placed on the price tags of the items
   23        which she purchased. Plaintiffs believe that further investigation and
   24        discovery will reveal that the comparison prices, and the corresponding price
   25        reductions and/or savings, were false and deceptive. Plaintiffs also believe
   26        that further investigation and discovery will reveal that the prevailing retail
   27        prices for the items that Metoyer purchased from Defendant were materially
   28        lower than the “Compare At” prices advertised by Defendant. Metoyer
                                               - 35 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 37 of 53 Page ID
                                 #:3657


    1        would not have purchased any such product from Defendant in the absence
    2        of Defendant’s false, and/or deceptive, and/or misleading advertising, and/or
    3        misrepresentations.
    4                         CLASS ACTION ALLEGATIONS
    5 176. Plaintiffs bring this action on behalf of themselves and on behalf of all other

    6        persons similarly situated (the “Class” or “Class Members”) against
    7        Defendant, namely:
    8        All persons who, while in the United States of America, and between
             June 20, 2011, and the present (the “Class Period”), purchased from
    9        Ross one or more items at any Ross store in any state in the United
             States of America with a price tag that contained a “Compare At”
   10        price which was higher than the price listed as the Ross sale price on
             the price tag, and who have not received a refund or credit for their
   11        purchase(s). Excluded from the Class are Defendants, as well as
             Defendants’ officers, employees, agents or affiliates, and any judge
   12        who presides over this action, as well as all past and present
             employees, officers and directors of any Defendant.
   13

   14 177. Plaintiffs reserve the right to expand, limit, modify, or amend this class

   15        definition, including the addition of one or more subclasses, in connection
   16        with their motion for class certification, or at any other time, based upon,
   17        among other things, changing circumstances and/or new facts obtained
   18        during discovery.
   19 178. Defendant’s deceptive, misleading, and/or false comparative price

   20        advertising scheme, disseminated to consumers throughout the United States
   21        via representations on the price tags has been rampant throughout California
   22        and the United States as part of a massive, years-long, pervasive campaign
   23        and has been consistent across all of Defendant’s merchandise at each of its
   24        stores. Defendant’s pricing scheme has throughout the Class Period been
   25        prominently displayed directly on the price tag of each item sold, with
   26        express references to alleged comparative prices that have never existed
   27        and/or do not, and/or did not then, currently constitute the prevailing market
   28

                                               - 36 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 38 of 53 Page ID
                                 #:3658


    1        retail prices for identical merchandise or prices at which a substantial
    2        volume of sales of each such product had been made.
    3 179. Plaintiffs and all other Class Members were each exposed to Defendant’s

    4        deceptive, misleading, and/or false comparative price advertising.
    5 180. Plaintiffs are informed and believe, and on that basis allege, that hundreds of

    6        thousands of consumers have been victims of Defendant’s deceptive,
    7        misleading and unlawful pricing scheme.
    8 181. Plaintiffs are and have been members of the proposed Class described

    9        herein.
   10 182. The number of persons in the proposed Class is so numerous that joinder of

   11        all such persons would be impracticable. While the exact number and
   12        identities of all such persons are unknown to Plaintiffs at this time and can
   13        only be obtained through appropriate discovery, Plaintiffs believe that the
   14        proposed Class herein includes over 100,000 persons.
   15 183. Common questions of law and/or fact exist in this case with respect to the

   16        Class which predominate over any questions affecting only individual
   17        members of the Class, which do not vary between members thereof, and
   18        which drive the resolution of the claims of Plaintiffs and all other Class
   19        Members.
   20 184. The common questions of law and/or fact include, but are not limited to:

   21           a. Whether products at Ross stores in California and throughout the
   22              United States are and/or were during the Class Period advertised with
   23              “Compare At” reference prices;
   24           b. Whether a reasonable consumer would interpret the phrase “Compare
   25              At” as Defendant interprets it;
   26           c. How a reasonable consumer interprets the phrase “Compare At” on a
   27              price tag;
   28

                                               - 37 -
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 39 of 53 Page ID
                                 #:3659


    1          d. Whether a reasonable consumer is likely to be deceived by
    2             Defendant’s use of its “Compare At” reference prices;
    3          e. Whether the phrase “Compare At” is susceptible to more than one
    4             reasonable interpretation;
    5          f. Whether the phrase “Compare At” is misleading and/or deceptive;
    6          g. Whether, during the Class Period, Defendant used false and/or
    7             misleading “Compare At” prices on the price tags of items sold in its
    8             California stores, and throughout the United States, and whether
    9             Defendant misleadingly advertised comparative price discounts for its
   10             merchandise;
   11          h. Whether, during the Class Period, the “Compare At” prices advertised
   12             by Defendant were in fact the prevailing market prices for the
   13             respective identical items sold by other retailers in the marketplace at
   14             the time of the dissemination and/or publication of the advertised
   15             “Compare At” prices;
   16          i. Whether, during the Class Period, the “Compare At” prices advertised
   17             by Defendant were in fact prices at which substantial sales of those
   18             same products were made at principal retail outlets in California and
   19             the United States;
   20          j. Whether Defendant failed to adequately disclose its interpretation of
   21             its “Compare At” reference prices to consumers;
   22          k. Whether Defendant’s disclosures of its interpretation of its “Compare
   23             At” reference prices comply with established legal requirements for
   24             advertising disclosures;
   25          l. Whether Defendant’s price tags omit necessary information;
   26          m. Whether Defendant adequately verified that its “Compare At”
   27             reference prices meet FTC and/or other legal requirements;
   28

                                               - 38 -
                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 40 of 53 Page ID
                                 #:3660


    1           n. Whether Defendant’s price-comparison advertising was false,
    2              deceptive or misleading within the meaning of the UCL, FAL, CLRA
    3              and/or FTCA;
    4           o. Whether Defendant’s comparative pricing on its “Compare At” price
    5              tags would be material to a reasonable consumer’s purchasing
    6              decisions;
    7           p. Whether Defendant engaged in unfair, unlawful and/or fraudulent
    8              business practices under California law;
    9           q. Whether Defendant misrepresented and/or failed to disclose material
   10              facts about its product pricing and purported discounts;
   11           r. Whether Defendant has made false or misleading statements of fact
   12              concerning the reasons for, existence of, or amounts of price
   13              reductions;
   14           s. Whether Class Members are entitled to restitution; and, if so, what the
   15              proper measure of restitution is; and,
   16           t. Whether Defendant continues to use false, deceptive, misleading
   17              and/or unlawful price comparisons such that an injunction is
   18              necessary.
   19 185. Plaintiffs’ claims and those of all other Class Members arise out of a

   20        common course of conduct by Defendant.
   21 186. All Class Members, including the proposed Class representatives, were

   22        exposed to Defendant’s misrepresentations or omissions of material fact
   23        claiming that its “Compare At” prices were accurate bona fide comparison
   24        prices. Defendant’s misrepresentations or omissions of material fact were
   25        uniformly made to all respective Class Members. In addition, it can be
   26        reasonably presumed that all Class Members, including Plaintiffs,
   27        affirmatively acted in response to the representations contained in
   28

                                              - 39 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 41 of 53 Page ID
                                 #:3661


    1        Defendant’s false comparative price advertising scheme when purchasing
    2        merchandise at each and any of Defendant’s stores in California.
    3 187. The common questions of law and/or fact in this case are susceptible to

    4        common proof.
    5 188. Resolution of the common questions of law and/or fact in this case will

    6        resolve issues that are central to Plaintiffs’ claims and the claims of all other
    7        Class Members.
    8 189. The claims of Plaintiffs and all Class Members involve the same untrue,

    9        deceptive, and/or misleading representations by Defendant conveyed to each
   10        Class Member by way of representations on the price tags of each product
   11        sold to each Class Member.
   12 190. Each Class Members’ claims, including those of Plaintiffs, allege that

   13        Defendant’s price tags convey a deceptive, misleading, and/or untrue
   14        representation that the price at which Defendant offered a product was lower
   15        compared to a fictitious, deceptive, or misleading “Compare At” price.
   16 191. Common proof in this case will produce a common answer as to whether

   17        Defendant’s use of “Compare At” reference prices complies with legal
   18        requirements for the use of such reference prices, and whether Defendant’s
   19        price-comparison advertising resulted in false, deceptive, or misleading price
   20        comparisons.
   21 192. Common proof will resolve the common questions essential to resolution of

   22        the Class claims in this case in one stroke for all Class Members.
   23 193. The claims of the named Plaintiffs in this case are typical of, and not

   24        antagonistic to, those of the other Class Members which they seek to
   25        represent. Plaintiffs and the Class they seek to represent have all been
   26        exposed to and deceived (or were likely to be deceived) by Defendant’s false
   27        comparative price advertising scheme, as alleged herein.
   28

                                                - 40 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 42 of 53 Page ID
                                 #:3662


    1 194. The crux of Plaintiffs’ claims - that Defendant’s price tags on each item in

    2        each of its California stores convey false, deceptive, and/or misleading
    3        comparative prices as described more fully herein - is common to all Class
    4        Members.
    5 195. Plaintiffs’ claims, and those of all Class Members, are based on conduct

    6        which is not unique to either of the named Plaintiffs.
    7 196. Plaintiffs and all Class Members have been injured by the same common

    8        course of conduct by Defendant, and have suffered the same or similar
    9        injury, as alleged herein.
   10 197. Disposition of Plaintiffs’ claims in a class action will benefit all parties and

   11        the Court.
   12 198. A class action in this case is superior to any other available method for the

   13        fair and efficient adjudication of the claims presented herein.
   14 199. If individual Class Members were each required to bring his or her own

   15        individual claims, any potential recovery by any such Class Member would
   16        be dwarfed by the cost of litigating on an individual basis.
   17 200. In this case, Plaintiffs seek to recover relatively small sums for themselves

   18        and all other Class Members. Accordingly, the disparity between the cost of
   19        litigating individual claims and the individual recoveries sought make
   20        individual claims highly unlikely, if not impossible. Litigation costs would
   21        render individual prosecution of Class Members’ claims prohibitive. In
   22        cases such as this, where the individual recoveries sought by each Class
   23        Member are relatively small and eclipsed by the cost of litigating an
   24        individual claim, a class action is the only method by which Class Members
   25        may hope to resolve their claims.
   26 201. The prosecution of separate actions by individual members of the proposed
   27        Class herein would create a risk of inconsistent and/or varying adjudications
   28        with respect to individual members of the proposed Class which would or
                                               - 41 -
                      THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 43 of 53 Page ID
                                 #:3663


    1        may establish incompatible standards of conduct for Defendant, and which
    2        would also create a risk of adjudications with respect to individual members
    3        of the proposed Class herein which would, as a practical matter, be
    4        dispositive of the interests of other members of the proposed Class not
    5        parties to the particular individual adjudications, and/or would or may
    6        substantially impede or impair the ability of those other members to protect
    7        their interests.
    8 202. Plaintiffs are adequate representatives of the Class they seek to represent

    9        because they are each members of the Class, and their interests do not
   10        conflict with the interests of the Class Members they seek to represent.
   11        Plaintiffs will fairly and adequately represent and protect the interest of the
   12        Class because their interests are not antagonistic to the Class. Plaintiffs have
   13        no conflict of interest with any other Class Member. Plaintiffs have retained
   14        counsel who are competent and experienced in the prosecution of consumer
   15        fraud and class action litigation. Plaintiffs and their counsel will prosecute
   16        this action vigorously on behalf of the Class.
   17 203. Plaintiffs are informed and believe, and on that basis allege, that Defendant

   18        has one or more databases through which a significant majority of Class
   19        Members may be identified and ascertained, and that Defendant maintains
   20        contact information, including email and home mailing addresses, through
   21        which notice of this action could be disseminated in accordance with due
   22        process requirements.
   23 204. The definition of the proposed Class herein objectively depicts who the

   24        members of the Class are, making it administratively feasible to determine
   25        whether a particular person is a Member of the Class described herein.
   26        Because the alleged misrepresentations in this case (i.e., the false, deceptive,
   27        and/or misleading comparative prices) appear on the price tags of each
   28

                                               - 42 -
                      THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 44 of 53 Page ID
                                 #:3664


    1        product purchased, there is no concern that the Class may include
    2        individuals who were not exposed to Defendant’s misrepresentations.
    3                             FIRST CAUSE OF ACTION
    4                         UNFAIR BUSINESS PRACTICES
    5               (California Business & Professions Code §17200 et seq.)
    6    (By Plaintiffs on behalf of themselves and all others similarly situated, and the
    7                           general public, against Defendant)
    8 205. Plaintiffs re-allege and incorporate by reference, as though fully set forth

    9        herein, all previous paragraphs of this Complaint.
   10 206. The UCL defines unfair business competition to include any “unlawful,

   11        unfair or fraudulent” act or practice, as well as any “unfair, deceptive, untrue
   12        or misleading” advertising. Cal. Bus. & Prof. Code §17200.
   13 207. Advertising or promotional practices are unlawful under the UCL if a

   14        reasonable consumer is likely to be deceived by them.
   15 208. Defendant has violated the “unfair” prong of the UCL by representing false,

   16        deceptive, and/or misleading comparative prices and corresponding price
   17        discounts and/or savings for merchandise where Defendant, in fact, inflated,
   18        estimated, or fabricated the purported “Compare At” prices for such
   19        products, or based the purported savings on a comparison to “similar,” non-
   20        identical products and failed to adequately disclose to consumers what such
   21        “Compare At” prices were, such that the promised discount and/or saving
   22        was false, misleading and/or deceptive.
   23 209. These acts and practices were unfair because they caused Plaintiffs, and

   24        were likely to cause reasonable consumers, to falsely believe that Defendant
   25        is, and has throughout the Class Period been, offering value, discounts or
   26        bargains from the prevailing market price, value or worth of the products
   27        sold that did not, in fact, exist. As a result, purchasers, including Plaintiffs,
   28        reasonably perceived that they were receiving products that regularly sold in
                                                - 43 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 45 of 53 Page ID
                                 #:3665


    1        the retail marketplace at substantially higher prices than what they paid (and
    2        were, therefore, worth more or had a higher value than they actually had).
    3        This perception has induced reasonable purchasers, including Plaintiffs, to
    4        buy such products, which they otherwise would not have purchased.
    5 210. Plaintiffs and all other Class Members were likely to be deceived by

    6        Defendants’ use of the term “Compare At” on the price tags of merchandise
    7        at Ross stores in California.
    8 211. In deciding to purchase merchandise at Ross, Plaintiffs each relied on

    9        Defendant’s misleading and deceptive representations regarding “Compare
   10        At” prices. The comparative “Compare At” prices placed by Defendant on
   11        the price tags of merchandise in its California stores played a substantial role
   12        in each Plaintiff’s decisions to purchase the products they purchased from
   13        Defendant, and neither Plaintiff would have purchased those items in the
   14        absence of Defendant’s misrepresentations. Accordingly, Plaintiffs have
   15        suffered monetary loss as a direct result of Defendant’s unlawful practices
   16        described herein.
   17 212. Plaintiffs, like all other Class Members, saw Defendant’s “Compare At”

   18        reference prices on the products they purchased before purchasing those
   19        products. The “Compare At” prices were material to Plaintiffs, as they were
   20        to all other Class Members. Plaintiffs relied on the “Compare At” prices in
   21        making their purchasing decisions. Plaintiffs, like all other Class members,
   22        placed added value on the products they purchased from Ross because they
   23        believed the “Compare At” reference prices were true, accurate, verified
   24        comparative reference prices that represented the market retail prices of the
   25        identical products they purchased. Because Defendant’s “Compare At”
   26        prices were not true, accurate, or verified comparative reference prices (as
   27        described herein), the actual value of the products Plaintiffs and all other
   28        Class Members purchased at Ross was less then they believed and less than
                                               - 44 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 46 of 53 Page ID
                                 #:3666


    1        what they paid for those products. Plaintiffs and all other Class Members
    2        therefore paid more for the products they purchased from Defendant than the
    3        value they received.
    4 213. The gravity of the harm to Class Members resulting from these unfair acts

    5        and practices outweighed any conceivable reasons, justifications and/or
    6        motives of Defendant for engaging in such deceptive acts and practices. By
    7        committing the acts and practices alleged above, Defendant engaged in
    8        unfair business practices within the meaning of California Business &
    9        Professions Code §17200, et seq.
   10 214. Through its unfair acts and practices, Defendant has improperly obtained

   11        money from Plaintiffs and all other Class Members. As such, Plaintiffs
   12        request that this Court cause Defendant to restore this money to Plaintiffs
   13        and all Class Members, and to enjoin Defendant from continuing to violate
   14        the UCL as discussed herein and/or from violating the UCL in the future.
   15        Otherwise, Plaintiffs, the Class, and members of the general public may be
   16        irreparably harmed and/or denied an effective and complete remedy if such
   17        an order is not granted.
   18                          SECOND CAUSE OF ACTION
   19                     FRAUDULENT BUSINESS PRACTICES
   20               (California Business & Professions Code §17200 et seq.)
   21    (By Plaintiffs on behalf of themselves and all others similarly situated, and the
   22                          general public, against Defendant)
   23 215. Plaintiffs re-allege and incorporate by reference, as though fully set forth

   24        herein, all previous paragraphs of this Complaint.
   25 216. A business act or practice is “fraudulent” under the UCL if it is likely to

   26        deceive members of the consuming public.
   27 217. Defendant’s false comparative prices, including, but not limited to, its

   28        “Compare At” prices placed on the price tags of the products sold in its
                                               - 45 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 47 of 53 Page ID
                                 #:3667


    1        California Ross stores, were “fraudulent” within the meaning of the UCL
    2        because they deceived Plaintiffs, and were likely to deceive reasonable
    3        consumers and Class Members, into believing that Defendant was offering
    4        value, discounts or bargains from the prevailing market price, value or worth
    5        of the products sold that did not, in fact, exist. As a result, purchasers,
    6        including Plaintiffs, reasonably perceived that they were receiving products
    7        that regularly sold in the retail marketplace at substantially higher prices
    8        than what they paid (and were, therefore, worth more and had a higher value
    9        than they actually had). This perception induced reasonable purchasers,
   10        including Plaintiffs, to buy such products from Defendant’s stores in
   11        California, which they otherwise would not have purchased.
   12 218. Defendant’s acts and practices as described herein have deceived Plaintiffs

   13        and were highly likely to deceive reasonable members of the consuming
   14        public. In deciding to purchase merchandise at Ross, each Plaintiff relied on
   15        Defendant’s misleading and deceptive representations regarding its
   16        “Compare At” prices. The comparative “Compare At” prices placed by
   17        Defendant on the price tags of merchandise at Ross stores in California
   18        played a substantial role in each Plaintiff’s decisions to purchase those
   19        products, and Plaintiffs would not have purchased those items in the absence
   20        of Defendant’s misrepresentations. Accordingly, Plaintiffs have suffered
   21        monetary loss as a direct result of Defendant’s unlawful practices, and did
   22        not receive the value they thought they were getting, as described herein.
   23 219. As a result of the conduct described above, Defendant has been unjustly

   24        enriched at the expense of Plaintiffs and all other Class Members.
   25        Specifically, Defendant has been unjustly enriched by obtaining revenues
   26        and profits that it would not otherwise have obtained absent its false,
   27        misleading and/or deceptive conduct.
   28

                                                - 46 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 48 of 53 Page ID
                                 #:3668


    1 220. Through its fraudulent acts and practices, Defendant has improperly

    2        obtained money from Plaintiffs and all other Class Members. As such,
    3        Plaintiffs request that this Court cause Defendant to restore this money to
    4        Plaintiffs and all Class Members, and to enjoin Defendant from continuing
    5        to violate the UCL as discussed herein and/or from violating the UCL in the
    6        future. Otherwise, Plaintiffs, the Class, and members of the general public
    7        may be irreparably harmed and/or denied an effective and complete remedy
    8        if such an order is not granted.
    9                            THIRD CAUSE OF ACTION
   10                               FALSE ADVERTISING
   11               (California Business & Professions Code §17500 et seq.)
   12    (By Plaintiffs on behalf of themselves and all others similarly situated, and the
   13                           general public, against Defendant)
   14 221. Plaintiffs re-allege and incorporate by reference, as though fully set forth

   15        herein, all previous paragraphs of this Complaint.
   16 222. The FAL prohibits unfair, deceptive, untrue, or misleading advertising,

   17        including, but not limited to, false statements as to worth and/or value.
   18 223. The FAL makes it unlawful for a business to disseminate any statement
   19        which is untrue or misleading, and which is known, or which by the exercise
   20        of reasonable care should be known, to be untrue or misleading.
   21 224. Defendant’s practice of disseminating allegedly comparative “Compare At”

   22        prices associated with its merchandise, which were materially greater than
   23        the true prevailing prices of identical products, and/or not true or verified
   24        comparative prices for identical products, as alleged more fully herein, was
   25        an unfair, deceptive and/or misleading advertising practice because it gave
   26        the false impression that the products sold by Defendant regularly sold in the
   27        retail marketplace at substantially higher prices than they actually did (and
   28

                                                - 47 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 49 of 53 Page ID
                                 #:3669


    1        were, therefore, worth more than they actually were, and had greater value
    2        than they actually did).
    3 225. Defendant’s practice of failing to adequately disclose to consumers what the

    4        phrase “Compare At” means on the price tags of the merchandise in
    5        California Ross stores, was misleading to Plaintiffs and all other Class
    6        Members. Defendant knew, or by the exercise of reasonable care should
    7        have known, that reasonable consumers, such as Plaintiffs, would not
    8        interpret the phrase “Compare At” the way Defendant interprets it.
    9 226. On each day throughout the Class Period, Defendant, with the intent to

   10        induce members of the public to purchase products offered at its California
   11        stores, made or caused to be made each of the untrue and/or misleading
   12        statements, claims, and/or representations described herein.
   13 227. On each day throughout the Class Period, Defendant, with the intent to

   14        induce members of the public to purchase products offered at its California
   15        stores, made or caused to be made untrue and/or misleading claims to
   16        consumers throughout California including, but not limited to, the following
   17        claims with respect to products offered for sale at California Ross stores:
   18           a. That when other merchants offered an identical product for sale,
   19              Defendant had previously ascertained and/or determined the price at
   20              which substantial sales of that product had been made by principal
   21              retail outlets in California.
   22           b. That the “Compare At” price for a product was the price at which
   23              other principal retail outlets in California regularly sold that identical
   24              product.
   25           c. That Defendant’s sale price for a product was lower than the price at
   26              which other principal retail outlets in California regularly sold that
   27              identical product.
   28

                                                   - 48 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 50 of 53 Page ID
                                 #:3670


    1           d. That Defendant’s sale price for a product was a discount from the
    2              price at which other principal retail outlets in California regularly sold
    3              that identical product.
    4 228. Defendant knew, or by the exercise of reasonable care should have known,

    5        that these claims were untrue, deceptive, and/or misleading.
    6 229. In addition to the allegations made above, each of Defendant’s statements,

    7        claims, and/or representations described herein were untrue, deceptive,
    8        and/or misleading because, among other things:
    9           a. Defendant set “Compare At” prices without ascertaining and/or
   10              determining the prices at which other principal retail outlets in
   11              California regularly sold the identical products;
   12           b. Defendant’s “Compare At” prices were fictitious, having been based
   13              on something other than the prices at which other principal retail
   14              outlets in California regularly sold the identical products;
   15           c. Defendant’s “Compare At” prices were calculated by using the
   16              highest sales price at which another merchant was offering, or had
   17              offered, the identical product for sale, instead of the price at which
   18              other principal retail outlets in California regularly sold the identical
   19              products;
   20           d. A reasonable consumer would not interpret the phrase “Compare At”
   21              the way Defendant interprets it; and/or
   22           e. Defendant’s “Compare At” prices were higher than the lowest price at
   23              which a consumer would commonly be able to purchase the identical
   24              product at a retail establishment in the consumer’s area, and:
   25                 i. Defendant knew that the “Compare At” price was higher than
   26                    the lowest price at which a consumer would commonly be able
   27                    to purchase the identical product at other retail establishments
   28                    in the consumer’s area; or
                                               - 49 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 51 of 53 Page ID
                                 #:3671


    1                  ii. Defendant did not know whether other merchants regularly sold
    2                       the product at the “Compare At” price.
    3 230. When Defendant made or caused to be made the untrue and/or misleading

    4        claims, statements, and/or misrepresentations described herein to consumers
    5        in California, including Plaintiffs, Defendant failed to adequately disclose
    6        the facts pleaded herein.
    7 231. Through its unfair acts and practices, Defendant has improperly obtained

    8        money from Plaintiffs and all other Class Members. As such, Plaintiffs
    9        request that this Court cause Defendant to restore this money to Plaintiffs
   10        and all other Class Members, and to enjoin Defendant from continuing to
   11        violate the FAL, and/or from violating the FAL in the future. Otherwise,
   12        Plaintiffs, the Class, and members of the general public may be irreparably
   13        harmed and/or denied an effective and complete remedy if such an order is
   14        not granted.
   15                            FOURTH CAUSE OF ACTION
   16                       NEGLIGENT MISREPRESENTATION
   17    (By Plaintiffs on behalf of themselves and all others similarly situated, and the
   18                            general public, against Defendant)
   19 232. Plaintiffs re-allege and incorporate by reference, as though fully set forth

   20        herein, all previous paragraphs of this Complaint.
   21 233. Defendant represented to Plaintiffs that items for sale in their stores

   22        previously sold in the marketplace for an advertised “Compare At” reference
   23        price, when in fact the “Compare At” reference price did not refer to the
   24        price that the actual identical item sold for but rather what a “similar”
   25        product sold for, Defendant has used misleading and inflated reference
   26        prices.
   27 234. The comparison or juxtaposition of the price of a “similar,” non-identical

   28        item as a “Compare At” reference price compared to Defendant’s selling
                                               - 50 -
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 52 of 53 Page ID
                                 #:3672


    1        price amounts to a misleading statement of material fact concerning the
    2        existence of or amount of a price reduction.
    3 235. Defendant’s representations in its advertising higher “Compare At” prices in

    4        comparison to its lower selling prices and using “Compare At” reference
    5        prices that are not actual prices at which identical items sold for, but are
    6        references to prices of “similar,” non-identical items, were false and
    7        misleading statements of fact concerning the existence of and/or amounts of
    8        price reductions.
    9 236. Defendant had no reasonable grounds for believing such material

   10        representations to be true during the time period it made such
   11        misrepresentations;
   12 237. As a result of Defendant’s negligent misrepresentations, Defendant has been

   13        unjustly enriched by obtaining revenues and profits and has improperly
   14        obtained money from Plaintiffs and all other Class Members.
   15                                 PRAYER FOR RELIEF
   16        WHEREFORE, Plaintiffs, on behalf of themselves and on behalf of all Class
   17 Members, pray for judgment against Defendant as follows:

   18 CLASS CERTIFICATION
   19 1.     That the Court certify the Class herein to proceed as a class action pursuant
   20        to Fed. R. Civ. Proc. 23(b)(1), 23(b)(2) and/or 23(b)(3), adjudge Plaintiffs to
   21        be adequate representatives of the Class, and appoint Plaintiffs’ counsel as
   22        counsel for the Class.
   23 VIOLATION OF BUSINESS & PROFESSIONS CODE §§17200 et seq.,

   24 17500 et seq. and NEGLIGENT MISREPRESENTATION:

   25 2.     A judgment awarding Plaintiffs and all Class Members restitution and/or
   26        other equitable relief, including, without limitation, restitutionary
   27        disgorgement of all profits, or some portion of profits, and/or unjust
   28

                                               - 51 -
                     THIRD AMENDED CLASS ACTION COMPLAINT
Case 2:15-cv-04701-MWF-AGR Document 136 Filed 10/02/18 Page 53 of 53 Page ID
                                 #:3673


    1       enrichment that Defendant obtained from Plaintiffs and the Class as a result
    2       of the unlawful, unfair and/or fraudulent business practices described herein.
    3 3.    An order enjoining Defendant from continuing to violate the UCL and/or
    4       FAL as described herein, and/or an order enjoining Defendant from violating
    5       the UCL and/or FAL in the future.
    6 4.    A judgment awarding Plaintiffs their costs of suit, including reasonable
    7       attorneys’ fees pursuant to California C.C.P. §1021.5 and as otherwise
    8       permitted by statute or law, and pre- and post-judgment interest; and,
    9 5.    For such other and further relief as the Court may deem proper.
   10

   11                          DEMAND FOR JURY TRIAL
   12       Plaintiffs hereby demand a trial by jury for all claims so triable.
   13

   14

   15
        Dated: September 17, 2018        DOUGLAS CAIAFA, A PROF. LAW CORP.

   16                                     By: /s/ Douglas Caiafa
   17
                                              Douglas Caiafa, Attorneys for Plaintiffs

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                              - 52 -
                    THIRD AMENDED CLASS ACTION COMPLAINT
